Case 2:16-cv-06930-GRB Document 127 Filed 11/02/18 Page 1 of 6 PageID #: 2789



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------------------------------        X
LOUIS PICCOLO, individually and on behalf of                       :
those individuals similarly situated                               :    16-CV-06930 (GRB)
                                                                   :
                                    Plaintiff,                     :    DEFENDANTS’ PROPOSED
                -against-                                          :    VERDICT FORM
                                                                   :
TOP SHELF PROVISIONS CO. INC., RICH                                :
DAHLEM and ANTHONY CICCIARI                                        :
                                                                   X
                                    Defendants
-----------------------------------------------------------

With respect to each of the causes of action, as outlined below, answer the following questions:

I.       Fair Labor Standards Act & New York Labor Law

         A. Did Defendants earn an annual dollar volume of sales or business of at least
            $500,000.00 in the following years:

             2013?
                                    Yes                       No

             2014?
                                    Yes                       No

             2015?
                                    Yes                       No

             2016?
                                    Yes                       No

         B. Were Plaintiffs each personally engaged in interstate commerce or in the production
            of goods for interstate commerce?

          Plaintiff                                                    Yes       No
          Piccolo
          Sudlow

         C. Did Defendants have the power to hire and fire Plaintiffs Piccolo and Sudlow? Please
            use the chart below to answer for each Defendant.
Case 2:16-cv-06930-GRB Document 127 Filed 11/02/18 Page 2 of 6 PageID #: 2790



      Piccolo

       Defendant                                         Yes           No
       Top Shelf Provisions Co. Inc.
       Rich Dahlem
       Anthony Cicciari

      Sudlow

       Defendant                                         Yes           No
       Top Shelf Provisions Co. Inc.
       Rich Dahlem
       Anthony Cicciari

      D. Did Defendants supervise and control Plaintiffs Piccolo and Sudlow’s work schedules
         or other work conditions? Please use the chart below to answer for each Defendant.

      Piccolo

       Defendant                                         Yes           No
       Top Shelf Provisions Co. Inc.
       Rich Dahlem
       Anthony Cicciari

      Sudlow

       Defendant                                         Yes           No
       Top Shelf Provisions Co. Inc.
       Rich Dahlem
       Anthony Cicciari

      E. Did Defendants determine Plaintiffs’ Piccolo’s and Sudlow’s rate and method of
         payment? Please use the chart below to answer for each Defendant.

      Piccolo

       Defendant                                         Yes           No
       Top Shelf Provisions Co. Inc.
       Rich Dahlem
       Anthony Cicciari

      Sudlow

       Defendant                                         Yes           No
       Top Shelf Provisions Co. Inc.
       Rich Dahlem
       Anthony Cicciari



                                            2
Case 2:16-cv-06930-GRB Document 127 Filed 11/02/18 Page 3 of 6 PageID #: 2791



      F. Did Defendants maintain employment records for Plaintiffs Piccolo and Sudlow?
         Please use the chart below to answer for each Defendant.

      Piccolo

       Defendant                                         Yes           No
       Top Shelf Provisions Co. Inc.
       Rich Dahlem
       Anthony Cicciari

      Sudlow

       Defendant                                         Yes           No
       Top Shelf Provisions Co. Inc.
       Rich Dahlem
       Anthony Cicciari

      G. Were Defendants the employers of Plaintiffs Piccolo and Sudlow? Please use the
         chart below to answer for each Defendant.

      Piccolo

       Defendant                                         Yes           No
       Top Shelf Provisions Co. Inc.
       Rich Dahlem
       Anthony Cicciari

      Sudlow

       Defendant                                         Yes           No
       Top Shelf Provisions Co. Inc.
       Rich Dahlem
       Anthony Cicciari


      H. Were Plaintiffs paid for all hours worked by Defendants? Please use the chart below
         to answer for each Plaintiff.

       Plaintiff                                         Yes           No
       Piccolo
       Sudlow




                                             3
Case 2:16-cv-06930-GRB Document 127 Filed 11/02/18 Page 4 of 6 PageID #: 2792



      I. What hourly rates were Plaintiffs Piccolo and Sudlow paid by Defendants? Please
         use the chart below to answer for each Plaintiff.

      Plaintiff                Regular Rate         Overtime Rate       Yes/No
      Piccolo                  $25.64               $38.47
                               $18.20               $27.30
      (other hourly rate)      $_____________       $_____________
      Sudlow                   $13.00               $19.50
                               $8.38                $12.58
      (other hourly rate)      $_____________       $_____________

      J. What was the average amount of hours that Plaintiffs Piccolo and Sudlow worked for
         Defendants? Please use the chart below to answer for each Plaintiff.

       Plaintiff                 Average Hours Worked   Yes/No
       Piccolo                   50
                                 65
       (other average hours)     __________
       Sudlow                    50
                                 65
       (other average hours)     __________

      K. Were Plaintiffs highly compensated employees? Please use the chart below to answer
         for each Plaintiff.

       Plaintiff                                         Yes          No
       Piccolo
       Sudlow

      L. Were Plaintiffs executive employees? Please use the chart below to answer for each
         Plaintiff.

       Plaintiff                                         Yes          No
       Piccolo
       Sudlow

      M. Were Plaintiffs outside salespeople? Please use the chart below to answer for each
         Plaintiff.

       Plaintiff                                         Yes          No
       Piccolo
       Sudlow




                                                4
Case 2:16-cv-06930-GRB Document 127 Filed 11/02/18 Page 5 of 6 PageID #: 2793



      N.        Did Defendants have a good faith basis for how they paid Plaintiffs?

                               Yes                   No


      O. Were Defendants obligated to provide annual wage notices to Plaintiffs Piccolo and
         Sudlow? Please use the chart below to answer for each Defendant.

      Piccolo

       Defendant                                             Yes           No
       Top Shelf Provisions Co. Inc.
       Rich Dahlem
       Anthony Cicciari

      Sudlow

       Defendant                                             Yes           No
       Top Shelf Provisions Co. Inc.
       Rich Dahlem
       Anthony Cicciari

      P. Were Defendants obligated to provide a wage statement to Plaintiffs Piccolo and
         Sudlow for every pay period Defendants issued Plaintiffs Piccolo and Sudlow
         compensation? Please use the chart below to answer for each Defendant.

       Defendant                                             Yes           No
       Top Shelf Provisions Co. Inc.
       Rich Dahlem
       Anthony Cicciari

      Q. Was Defendants’ obligation to provide notice obviated because Plaintiffs were
         properly paid? Please use the chart below to answer for each Plaintiff.

       Plaintiff                                             Yes           No
       Piccolo
       Sudlow

                                                 ___________________________
                                                        FOREPERSON


                                                 ___________________________
                                                            DATE




                                                5
Case 2:16-cv-06930-GRB Document 127 Filed 11/02/18 Page 6 of 6 PageID #: 2794



Dated: Lake Success, New York
       November 2, 2018
                                Respectfully submitted,

                                MILMAN LABUDA LAW GROUP PLLC

                                _______/s____________________________
                                Joseph M. Labuda, Esq.
                                Brett W. Joseph, Esq.
                                3000 Marcus Avenue, Suite 3W8
                                Lake Success, NY 11042-1073
                                (516) 328-8899 (office)
                                (516) 328-0082 (facsimile)
                                joe@mllaborlaw.com
                                brett@mllaborlaw.com




                                          6
